COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00881-CV
Style:                    Emerita Medina
                           v Gloria Raven
Date motion filed*:       December 17, 2014
Type of motion:           Motion for reconsideration and amended motion for extension of time
Party filing motion:      Appellant
Document to be filed:     Clerk’s record and Reporter’s record

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   October 22, 2014 & November 21, 2014
       Number of prior extensions:             0
       Current Due date:                    October 22, 2014 & November 21, 2014
       Date Requested:                      February 20, 2015

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         “Appellant request[s] an additional sixty (60) days to pay the required Court
         fee and to file the Clerk’s and Reporter’s record[s],” because “Appellant has
         failed to contact counsel and provide the funds . . . .” The motion is DENIED.

Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________
Date: December 23, 2014
November 7, 2008 Revision